DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 05/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the entire application.  This is not found persuasive because Species II to Species IV are independent and comprises distinguished limitations, which were clearly pointed out in the restriction/Election action mailed on 04/27/2022. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Pub. 2016/0035406).


    PNG
    media_image1.png
    842
    546
    media_image1.png
    Greyscale

Regarding claim 21, Fig. 1 and Fig. 2 of Johnson discloses an apparatus, comprising: 
a memory cell [110, Fig. 1] having a ferroelectric material [112, Fig. 1]; 
a switch or a transistor [125, Fig. 1] coupled to the memory cell [110]; and 
circuitry configured to: 
apply a sensing voltage [Vcc, Fig. 1, paragraph 0018] to the memory cell; 
separate a current output by the memory cell while the sensing voltage is being applied to the memory cell before a reference time [current on SENSE BL before Ref Time] and a current output [current 201[ by the memory cell while the sensing voltage is being applied to the memory cell after the reference time [Ref Time] by: 
enabling the switch or transistor [transistor 125 is activated before Ref Time] before the reference time; and 
disabling the switch or transistor [transistor 125 remains INACTIVE after Ref Time] after the reference time; and 
determine a data state of the memory cell using only the current output by the memory cell after the reference time [as discloses in paragraph 0024, first state is determined only using current associates with current 201].
Regarding claim 22, Fig. 1 of Johnson discloses wherein: the apparatus includes a capacitor [140] coupled to the memory cell [110], wherein the capacitor is configured to store a charge discharged by the memory cell corresponding to the current output by the memory cell after the reference time [capacitor 140 connects to ground, which can be used to discharge current from memory cell 110. Therefore, the discharging charge can be stored in capacitor 140]; and the circuitry is configured to determine the data state of the memory cell based on a comparison of: a voltage amount associated with the charge stored by the capacitor [140]; and a reference voltage [voltage on REF BL].
Regarding claim 23, Fig. 1 of Johnson discloses wherein: the switch or transistor [125] is a transistor [125 is an NMOS transistor]; and the apparatus includes a resistor [transistor 120 inherently has resistance. Therefore, it can be considered a resistor] in parallel with the transistor.
Regarding claim 24, Fig. 1 of Johnson discloses wherein the switch or transistor [125] is a metal-oxide- semiconductor field-effect transistor (MOSFET).
Regarding claim 25, Fig. 4 of Johnson discloses wherein the circuitry includes a latch [402] configured to determine the data state of the memory cell.
Regarding claim 26, Fig. 1 of Johnson discloses wherein: the circuitry is configured to enable the switch or transistor [125] by applying a signal [EQ] to the switch or transistor; and the circuitry is configured to disable the switch or transistor by turning off the signal [transistor 125 of off when EQ signal is low].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825